Citation Nr: 0908662	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-19 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, to 
include as secondary to congenital adrenal hyperplasia status 
post adrenalectomies.

2.  Entitlement to service connection for residuals of 
thoracotomy, to include as secondary to congenital adrenal 
hyperplasia status post adrenalectomies or sarcoidosis.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
sarcoidosis due to adrenalectomies.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of thoracotomy.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from June 1982 to June 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in June 2008.  A transcript of the hearing 
has been associated with the record.


FINDINGS OF FACT

1.  Sarcoidosis was not manifest in service and is unrelated 
to service.

2.  Sarcoidosis was not caused or aggravated by a service-
connected disease or injury.

3.  The claimed residuals of thoracotomy were not manifest in 
service and are unrelated to service.

4.  The claimed residuals of thoracotomy were not caused or 
aggravated by a service-connected disease or injury.

5.  The veteran does not have sarcoidosis which is due to VA 
treatment in which the proximate cause was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
surgery; or due to an event not reasonably foreseeable.

6.  The veteran does not have chronic residuals of 
thoracotomy in which the proximate cause was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
surgery; or due to an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  Sarcoidosis was not incurred in or aggravated during 
service.  38 U.S.C.A. § 1101, 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  Sarcoidosis is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2008).

3.  The claimed residuals of thoracotomy were not incurred in 
or aggravated during service.  38 U.S.C.A. § 1101, 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

4.  The claimed residuals of thoracotomy are not proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310 (2008).

5.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 for sarcoidosis as the result of VA treatment have not 
been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2007); 38 
C.F.R. 3.361 (2008).

6.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 for chronic residuals of thoracotomy as the result of 
VA treatment have not been met.  38 U.S.C.A. § 1151 (West 
2002 & Supp. 2007); 38 C.F.R. 3.361 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also observes that during the pendency of this 
appeal, on March 3, 2006, the Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

In October 2003 the veteran was advised of the evidence 
necessary to support a claim of entitlement to service 
connection on a secondary basis.  The veteran was told how VA 
would assist him in developing evidence.  It listed the 
evidence of record and told the veteran what other evidence 
had been sought.  

A March 2004 letter asked the veteran to complete appropriate 
releases for identified medical records.  

In September 2004 the veteran was advised of the evidence 
necessary to support claims for secondary service connection 
and for benefits pursuant to § 1151.  He was invited to 
identify further evidence.  

A November 2004 letter provided the veteran with the status 
of his claim.

A November 2006 letter explained the manner in which VA 
determines disability ratings and effective dates.

In April 2007 the veteran was invited to submit evidence 
supportive of his claims.  He was also asked to more 
specifically describe the claimed residuals of his 2002 
surgeries.  

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
VA examinations have been conducted.  The Board finds that 
such examinations were adequate.  They were performed by 
neutral, skilled health care providers who accurately recited 
the veteran's history, conducted literary research, consulted 
with fellow providers, and provided reasoned opinions 
regarding the etiology of the claimed disabilities.  While 
the veteran has argued that the examinations were inadequate 
because they were performed by nurse practitioners as opposed 
to physicians, the Board observes that the examining nurse 
practitioners conducted thorough reviews of the record, 
performed independent research, consulted with VA physicians, 
and provided reasoned opinions.  Moreover, the examination 
reports were reviewed and approved by VA physicians.  
Accordingly, the Board finds that the examinations were in 
fact adequate for the purpose of adjudicating the instant 
claims.  The veteran and his representative have not 
otherwise identified any additional evidence or information 
which could be obtained to substantiate the claim.  The Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

The veteran ahs also reported that he was told by other 
examiners of a relationship between sarcoidosis and various 
events.  However, he did not submit any such proof.  We 
further note that the veteran was well informed of the need 
to submit evidence in support of his claim and he had actual 
knowledge of such obligation as he did submit a medical; 
abstract.  We find that the documentation informing him to 
submit evidence included the need to submit evidence relating 
to the purported conversations.  As such the duty imposed by 
VCAA has been met.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

The veteran's service medical records disclose that he was 
prescribed hydrocortisone for congenital adrenal hyperplasia.  
A February 1989 treatment record indicates questionable 21 
hydroxylase deficiency.  The provider discussed the veteran's 
history, noting that in summer 1988 the veteran had developed 
viral gastroenteritis symptoms and became extremely ill with 
orthostatic dizziness and repeated near syncopy.  He then 
developed prostatitis severe enough to cause obstruction.  
Hydrocortisone was continued.

On physical examination for a Medical Evaluation Board, the 
veteran was noted to suffer from 21 Beta hydroxylase 
deficiency.  The examiner indicated that the veteran would 
have to take steroids for the remainder of his life.  He 
noted that due to the lack of 21 B-hydroxylase the veteran's 
body produced excess amounts of androgens which could cause 
hypertension and prostatic enlargement.  

The service medical records are negative for any diagnosis, 
complaint, or abnormal finding indicating sarcoidosis.  On 
examination in April 1989, the veteran's lungs, chest, 
viscera, abdomen, and endocrine system were noted to be 
clinically normal.  The summary of defects and diagnoses 
included 21 B-hydroxylase deficiency.  

On VA examination in May 1990, the veteran's lungs were clear 
to auscultation.  His abdomen was soft and benign.  The 
impression included adrenal dysfunction.

A June 1992 VA treatment record indicates that the veteran 
was prescribed Dexamathasone.  

The report of a VA general medical examination indicates that 
the veteran's lymphatic and hemic systems were unremarkable.  
The veteran had no shortness of breath.  The diagnoses 
included congenital adrenal hyperplasia with 21-hydroxylase 
deficiency.

During VA hospitalization in February 1993, it was noted that 
the veteran had been treated with Hydrocortisone and 
Dexamethisone, and was most recently on Prednisone.  

Hydrocortisone was initiated during a March 1993 VA 
hospitalization.  

A June 1999 VA treatment record indicates that the veteran 
took Hydrocortisone.  

In July 2002 the veteran underwent left laparoscopic 
adrenalectomy.  He signed a form acknowledging that he had 
been advised of the surgical procedure, the risks and 
possible complications, and that there was no guarantee that 
the procedure would have the desired result.  Preoperatively, 
the veteran was noted to be taking Dexamathasone.  Right 
adrenalectomy was aborted secondary to progressive 
respiratory acidosis requiring admission to the Intensive 
Care Unit for monitoring.  A nursing note indicates that the 
veteran was prescribed hydrocortisone postoperatively.  The 
veteran recovered well and was discharged home.  Pathology 
revealed normal adrenal tissue.  The veteran was noted to 
understand that the procedure was experimental and that there 
was a risk of no changes in his difficult medical management.  
Nevertheless, he elected to complete the right adrenalectomy 
after the risks of the procedure were reiterated.  

A VA X-ray study was conducted subsequent to the July 2002 
surgery.  The report indicates that, in comparison to an 
early July 2002 study, there were areas of atelecstasis 
suspected in both lower lobes, particularly on the left.  
There was also an ill-defined lucency at the level of the 
right hilum.  

Right laparoscopic adrenalectomy was undertaken in August 
2002.  The veteran signed a form acknowledging that he had 
been advised of the surgical procedure, the risks and 
possible complications, and that there was no guarantee that 
the procedure would have the desired result.  He again 
experienced intraoperative respiratory acidosis but the 
procedure was otherwise uneventful.  The veteran was admitted 
to the intensive care unit and then transferred to a ward; 
the remaining hospital stay was unremarkable, and the veteran 
was discharged in a stable condition.  

In November 2002, the veteran underwent a procedure for 
biopsy of two mediastinal masses.  The discharge summary 
notes the veteran's history of congenital adrenal hyperplasia 
and bilateral laparoscopic adrenalectomy.  Preoperatively, 
the veteran was noted to have been informed of the 
possibility of mediastinoscopy for biopsy.  He was told that 
if the masses could not be accessed by scope, that a mini-
thoracotomy would be performed for open biopsy.  The provider 
indicated that the veteran had given written consent and had 
been informed of the risks and complications.  
Mediastinoscopy was unsuccessful in visualizing any lymph 
nodes, and the procedure was converted to a thoracotomy.  
Pathology revealed noncaseating granulomas in both lymph node 
specimens consistent with sarcoidosis.  The veteran was 
advised to follow up with the pulmonary service.  The 
discharge summary notes that the veteran was treated with 
stress-dose steroids and that there were no adverse 
consequences related to the absence of his adrenal glands.  

In August 2003, the veteran complained of right sided pain 
associated with position change.  The provider indicated that 
the pain might be related to the thoracotomy.

A VA examination was carried out in November 2003.  The 
veteran's history was carefully recited by the examiner.  The 
veteran indicated that his physician felt that his 
sarcoidosis was secondary to his congenital adrenal 
hyperplasia.  The assessment was sarcoidosis.  In a December 
2003 addendum, the examiner noted that she had discussed the 
possibility of sarcoidosis as secondary to congenital adrenal 
hyperplasia with a VA physician, and that the physician's 
opinion was that they were not related.  She indicated that 
there was no literature that supported the concept that 
sarcoidosis was related to congenital adrenal hyperplasia.  
She related that the literature described sarcoidosis as a 
multisystem disorder of unknown etiology characterized by the 
accumulation of T lymphocytes, mononuclear phagocytes, and 
noncaseating granulomas in involved tissues.  She noted that 
the lungs were affected in 90 percent of patients and 
accounted for the majority of the morbidity and mortality.  
She stated that despite advances in knowledge of the 
immunopathologenesis of sarcoidosis, the antigenic stimulus 
which initiated the disease process remained elusive.  She 
discussed the various theories regarding the etiology of 
sarcoidosis.  

A June 2004 treatment record by the veteran's private 
endocrinologist indicates that the veteran was stable on his 
regimen of Hydrocortisone.  

In a July 2004 statement, the veteran related that his 
physician at the Salt Lake VA Medical Center (VAMC) and his 
private endocrinologist felt that his sarcoidosis was the 
result of his having been switched from Dexamathasone to 
Hydrocortisone too abruptly after his failed surgical 
adrenalectomies.  He indicated that the basis for their 
opinions was that his body was not receptive to adrenal 
suppression by Hydrocortisone.  He stated that the physicians 
who performed the surgeries did not cooperate with his 
primary endocrinologist and switched the medications the day 
of his surgery, and did not account for the severity of the 
surgeries or the resultant need for a different course of 
action.  He also noted that in July and August 2002, his 
chest was perfectly clear, but full of abnormal findings in 
September 2002.  He stated that he had numerous residuals of 
the subsequent thoracotomy.  

A September 2004 private record indicates that the veteran 
had been converted from Hydrocortisone to Dexamathasone 
following the veteran's appointment in June.  

On VA examination in September 2005, the examiner noted that 
she had extensively reviewed the veteran's claims file and 
accessed VA electronic medical records.  The examiner 
carefully recited the veteran's assertions and history for 
the examination report.  She noted that in October 2002 the 
veteran had a chest CT that indicated adenopathy, and that 
subsequent biopsy revealed sarcoidosis.  Following 
examination of the veteran and extensive review of the 
record, the examiner opined that the veteran's sarcoidosis 
was not caused by or a result of being switched from 
Dexamathasone to Hydrocortisone too abruptly from his 
adrenalectomies.  She indicated that she found nothing in the 
literature, medical records, or any of the specialists that 
supported that theory.  She noted that although the veteran 
had suffered from mild hypocarbia during surgery, he 
recovered and was discharged without apparent residual from 
that operative event.  

A VA examiner reviewed the veteran's file in March 2008.  She 
noted that the veteran was claiming sarcoidosis as well 
residuals of thoracotomy, to include hypoxia, chronic pain, 
carbon dioxide buildup and decreased range of motion.  She 
noted that the veteran's active medical problems included 
congenital adrenal hyperplasia and sarcoidosis.  She 
indicated that the veteran was specifically claiming that his 
sarcoidosis was the result of having been switched too 
abruptly from Dexamathasone to Hydrocortisone.  She stated 
that sarcoidosis was a multisystem disorder characterized by 
the accumulation of T lymphocytes, mononuclear phagocytes, 
and noncaseating granulomas in involved tissues.  She noted 
that despite advances in knowledge of the immunopathogenesis 
of sarcoidosis, the antigenic stimulus that initiated the 
disease process remained elusive.  She stated that based on a 
literature review; there was no single etiologic agent or 
genetic locus that had been clearly implicated in the 
pathogenesis of sarcoidosis.  She concluded that it was less 
likely than not that the veteran's sarcoidosis was the result 
of the care of therapies he received from VA related to the 
July and August 2002 surgeries.  She indicated that there was 
no evidence of carelessness, fault, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing medical care to the veteran.  She 
noted that the record revealed that the VAMC exercised the 
appropriate degree of care that would be expected of a 
reasonable care provider or facility to include the 
appropriate informed consents for treatment.  She pointed out 
that the risk of the surgery was the type of risk that a 
reasonable, competent health care provider would assume for 
an optimum outcome for the patient.  

With respect to the question of whether the veteran suffered 
from chronic disabling residuals of the November 2002 
thoracotomy, the examiner acknowledged that the veteran had 
some hypercarbia during his adrenalectomies but that 
supplemental oxygen was not required for six to eight months 
after the thoracotomy.  She specifically noted that at that 
time, the veteran had been diagnosed with sleep apnea which 
could result in hypoxia.  She also noted that the veteran had 
an additional significant weight gain which could contribute 
to hypoxia and shortness of breath.  The examiner concluded 
that it was less likely than not that the hypoxia, 
hypercarbia, oxygen therapy, and chest wall pain were the 
result of the care the veteran received from VA related to 
his surgeries.  She opined that it was less likely than not 
that those claimed chronic residuals were the result of care 
received from VA related to the 2002 surgeries.  In reaching 
that conclusion, she noted that there was no evidence of 
carelessness, fault, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on VA's part in 
furnishing medical care to the veteran.  She pointed out that 
post-operative surgical pain and discomfort were an expected 
outcome and perceived in variable degrees by different 
patients.  She stated that the VAMC exercised the appropriate 
degree of care that would be expected of a reasonable health 
care provider or facility to include appropriate post-
operative medications for pain control.  She noted that the 
risk of the surgery was the type of risk that a reasonable, 
competent health care provider would assume for an optimum 
outcome for the patient.  

The examiner also noted that the veteran had developed a 
simple post-operative wound infection which was treated 
effectively with antibiotics, and that he had experienced 
some chest wall discomfort.  She noted that the most recent 
complaint of chest wall discomfort was recorded in 2003 and 
that more recent complaints focused on abdominal pain.  With 
respect to the veteran's complaint that he could not move 
normally, the examiner noted that the veteran was morbidly 
obese and likely deconditioning due to inactivity.  However, 
she also noted that the veteran was shown to be able to 
attend school and complete some household chores.  She 
concluded that it was less likely than not that this claimed 
disability was due to the surgeries or inappropriate care in 
2002.  Rather, she stated that the claimed symptoms were more 
likely than not due to morbid obesity and inactivity.

In conclusion, the examiner opined that it was less likely 
than not that the veteran suffered chronic disabling 
residuals from the November 2002 thoracotomy as the result of 
care received from VA.  She reiterated that the VAMC 
exercised the appropriate degree of care that would be 
expected of a reasonable health care provider or facility to 
include the appropriate informed consents for treatment.  

At his June 2008 hearing, the veteran presented evidence that 
included research reports regarding the etiology of 
sarcoidosis.  The veteran asserted that a nosocomial 
infection was induced during his surgeries and that it 
resulted in sarcoidosis.   

Analysis

As an initial matter, the Board notes that the veteran has 
not alleged that claimed disabilities are the result of 
participation in combat with the enemy.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

	Direct and Secondary Service Connection

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service- 
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of 
a nonservice-connected disease or injury 
that is proximately due to or the result 
of a service-connected disease or injury, 
and not due to the natural progress of 
the nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Having carefully considered the evidence, the Board finds 
that service connection for sarcoidosis and thoracotomy 
residuals is not warranted.  In this regard, the Board notes 
that the record reveals no evidence showing that these 
claimed disabilities manifested in service or within years 
after service discharge.  The evidence does not demonstrate a 
nexus between the claimed disabilities and service.  In 
summary, the evidence demonstrates a remote, post-service 
onset of these claimed disabilities and service connection is 
not warranted on a direct basis.  

For purposes of establishing secondary service connection, 
there is post-service medical evidence of sarcoidosis, and 
the veteran is in receipt of service connection for 
congenital adrenal hyperplasia.  He claims that the treatment 
for such has caused his sarcoidosis.  Moreover, he claims 
that he has chronic residuals from the thoracotomy which was 
conducted to diagnose the sarcoidosis.

However, service connection on a secondary basis is also not 
warranted.  With respect to the veteran's sarcoidosis, he has 
reported that his medical providers have opined that it was 
caused by medication used to treat that disease.  However, 
the record does not contain competent evidence, either from 
the identified providers or from VA examiners, that supports 
his assertion.  The veteran has neither produced nor 
identified evidence showing that his service-connected 
congenital adrenal hyperplasia either caused or aggravated 
his sarcoidosis.  Rather, the November 2003 VA examiner 
concluded that sarcoidosis was not related to the service-
connected adrenal hyperplasia.  She provided a reasoned 
opinion, based on complete review of the record, literature 
review, a discussion of the various theories regarding the 
etiology of sarcoidosis, and consultation with a VA 
physician.  Absent competent evidence showing that 
sarcoidosis is related to the veteran's congenital adrenal 
hyperplasia, service connection must be denied.

Regarding the claimed chronic residuals of thoracotomy, the 
veteran maintains that service connection is warranted as the 
thoracotomy was conducted in order to diagnose sarcoidosis 
and should therefore be granted secondary service connection.  
However, as discussed above, the Board has determined that 
service connection for sarcoidosis is not warranted.  As 
such, service connection cannot be granted for residuals of 
thoracotomy as secondary to sarcoidosis.  

The Board has also considered the veteran's statements 
concerning the etiology of these claimed disabilities.  
However, it finds that the veteran is not competent to state 
whether sarcoidosis and thoracotomy residuals are related 
either to service or to his service-connected adrenal 
hyperplasia.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  The Board finds that the 
etiology of these claimed disabilities is far too complex a 
medical question to lend itself to the opinion of a 
layperson.

The veteran has also submitted a medical article addressing a 
relationship between bacterial infection and sarcoidosis.  
However, there is nothing in the record that suggests a 
relationship between infection and sarcoidosis in his case.  
This is true whether the theory is under the heading of 
service connection or 38 U.S.C.A. § 1151.  The veteran has 
reported that he has had conversations with doctors who told 
him the cause of his sarcoidosis.  However, he has submitted 
no such evidence.  The veteran was fully aware of the need to 
submit evidence in support of his claim and did submit an 
abstract of a medical article.  The connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  Robinette v. 
Brown, 8 Vet. App. 69, (1995).  

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
hypertension and CAD, and there is no doubt to be resolved.


	§ 1151

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204.  The veteran's claim was 
filed after October 1, 1997.  Under the applicable law, when 
a veteran suffers additional disability as the result of VA 
surgical treatment, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2008).

For claims filed on or after October 1, 1997, the appellant 
must show that the VA treatment in question resulted in 
additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151 (West 2002).

The veteran essentially argues that he has sarcoidosis as the 
result of treatment rendered by VA during 2002, to include 
three surgeries.  He has specifically argued that his 
sarcoidosis is the result of an abrupt medication change.  He 
also argues that he has chronic residuals as the result of a 
thoracotomy performed to retrieve lymph nodes for biopsy.  
While the Board has considered the veteran's statements, and 
notes that he is certainly competent to report symptomatology 
and when it occurred, it finds that the question of whether 
he has additional disability in which the proximate cause was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the surgery; or due to an event not reasonably 
foreseeable is a complex medical issue that is beyond the 
realm of a layman's competence.  See Jandreau (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  

Having carefully considered the evidence pertaining to the 
veteran's claim, the Board concludes that the legal 
requirements are not met for compensation under 38 U.S.C.A. § 
1151.   Simply put, the record contains no competent evidence 
which tends to substantiate the veteran's contentions that he 
suffered additional disability due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the residuals were not 
reasonably foreseeable.  

The evidence demonstrates that the veteran  underwent 
adrenalectomies in July and August 2002, and that he was 
aware that such procedures were experimental to the extent 
that they might not provide the desired adrenal suppression.  
The evidence also demonstrates that the veteran underwent an 
attempted mediastinoscopy for biopsy, but that thoracotomy 
was required to retrieve lymph glands for biopsy.  The record 
contains forms signed by the veteran wherein he acknowledged 
the risks and possible effects attendant to these procedures.  

The record also contains an opinion rendered by a VA examiner 
who carefully reviewed the veteran's claims file, conducted 
literary research, consulted with VA physicians, and 
considered the veteran's contentions.  This examiner 
concluded that there was no evidence of carelessness, fault, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
care to the veteran.  

The veteran has asserted that his VA and private providers 
have attributed his sarcoidosis to the medication change in 
2002.  However, the record contains no competent evidence, 
from those providers or any other, addressing this question.  
The Board acknowledges that the veteran firmly believes that 
the evidence supports his assertions that his sarcoidosis and 
residuals of thoracotomy in which the proximate cause was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the surgery and treatment; or due to an event not 
reasonably foreseeable.  However, as discussed above, this is 
a complex medical issue that is beyond the realm of a 
layman's competence.  See Jandreau.  

In the absence of competent evidence which demonstrates 
additional disability as a result of an event not reasonably 
foreseeable or carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, 
the Board concludes that compensation under 38 U.S.C.A. § 
1151 for additional disability is not warranted.  
Accordingly, the claim is denied.


ORDER

Entitlement to service connection for sarcoidosis is denied.

Entitlement to service connection for chronic residuals of 
thoracotomy is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
sarcoidosis is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
chronic residuals of thoracotomy is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


